Evans, J.
i. tenancy in iribuiioii ment.cy ^8-The land in question was acquired jointly, in March, 1912, by J. W. Davis and J. V. Davis, the former husband of the defendant May Davis. The land was conveyed to the grantees, subject to a mortgage for $7,500, which was assumed by the gran-The further sum of $20,000 of the purchase price was represented by a promissory note, signed by the grantees and by the defendant May Davis1, then the wife of J. V. Davis. This note was secured by a mortgage upon the land. Such was the status of the parties with reference to the land, until September 14, 1914, upon which date the defendant obtained a divorce from her husband, and was awarded as alimony all the interest of her husband in such land.. It is conceded that she thereby succeeded to the title of her husband, and became cotenant with the plaintiff in the ownership of the land. Subsequent to the decree of divorce, a decree of foreclosure of the $20,000 mortgage was obtained by the holder thereof. Special execution was issued, and the property was sold thereunder, and was bid in by the holder of the execution judgment for approximately one half the amount of the judgment. On the last day of the year of redemption, the plaintiff redeemed the same, by the payment of the full amount of the bid, with interest and costs. A - few days later, he paid the deficiency judgment in full. These are the payments for which he asks contribution.
*181The defendant concedes that she is liable to contribution for the amount paid in redemption from the execution sale, but she denies her liability for contribution for the amount paid in discharging the deficiency judgment.
2. Principal AND SURETY: surety becoming principal by operation o£ law. I. The argument in her behalf is that she was a surety only upon the note, and that, as between her and the plaintiff, who was a principal, she was only secondarily liable for any part of the debt. If this argument were decisive, it would have been quite unnecessary for the defendant to concede her liability for a contribution to any extent. The original relation of the defendant to the debt has become quite immaterial, by reason of the subsequent status acquired by her. Even if she were a surety only in the original transaction, her subrogation to the rights of her husband, as cotenant with the plaintiff, changed her status. Thereafter, as between her and her former husband, she became the principal, and he the surety. Wood v. Smith, 51 Iowa 156; Northwestern Nat. Bank v. Sloan, 97 Iowa 183; Barr v. Patrick, 52 Iowa 704; Lamka v. Donnelly, 163 Iowa 255. But even this is not a strategic-feature of the case. The decisive fact in the case is that the defendant became cotenant with the plaintiff, and that the land owned in common by them as cotenants was incumbered for its purchase money by the mortgage in question. It is well settled that cotenants are liable for their proportionate part of the purchase price of the common property, and for the liens and incumbrances against the same. Payment by one operates to the benefit of all, and entitles the payor to contribution pro rata, and to a lien upon the share of each for the proportionate amount due from him. Sears v. Sellew, 28 Iowa 501; Leach v. Hall, 95 Iowa 611; Koboliska v. Swehla, 107 Iowa 124; Rippe v. Badger, 125 Iowa 725; McNamara v. McNamara, 167 Iowa 479; Funk v. Seehorn, 99 Mo. App. 587 (74 S. W. 445). If *182the plaintiff had paid the mortgage, or discharged the foreclosure decree entered thereon, at any time prior to the execution sale, it is manifest that he could have demanded contribution from the defendant. This much her counsel concedes in argument. But it is argued that, when the execution plaintiff bid off the property for less than the amount of the judgment, the bid, nevertheless, satisfied the judgment, and discharged the lien thereof, and that the execution plaintiff had no further claim thereto than was represented by his sheriff’s certificate: that is to say, that the deficiency judgment ceased to be a lien upon the land. Upon this premise, it is argued that the later payment by the plaintiff of the deficiency judgment did not operate to discharge any lien upon the land, and that, therefore, the defendant was not liable.
S' redemption1 debtor?cution There is a qualified sense in which it is true that the deficiency judgment was not a lien upon the land. A subsequent junior lienholder could have redeemed from the execution sale, and could have ignored the deficiency judgment. Likewise, a grantee of "the execution debtor could have done the same thing. But a redemption of the land by the execution debtor only saved it to him from the execution sale. In his hands, it became again subject to the lien of the deficiency judgment. Peckenbaugh v. Cook, 61 Iowa 477; People’s Savings Bank v. McCarthy, 119 Iowa 586. It necessarily follows that the payment of the deficiency judgment by the plaintiff did operate to discharge a lien upon the common property. The defendant thereby became subject to a call for contribution, for precisely the same reason as rendered her liable to contribution for the amount paid in redemption from the sheriff’s sale. The decree of the trial court gave to the plaintiff a lien upon the defendant’s undivided one half for the proportionate amount which she should contribute, but awarded no per*183sonal judgment against her. Such decree affords her no ground of complaint, and it is, accordingly, — Affirmed.
Ladd, Gaynor, and Salinger, JJ., concur.
Preston, O. J., took no part.